NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ROBERT N. CADRECHA AND CYNTHIA
CADRECHA,
Plaintiffs-Appellants,

V.

UNITED STATES,
Defendant-Appellee.

2012-5089

Appeal from the United States Court of Federal
Claims in case no. 11-CV-152, Judge George W. Mi11er.

ON MOTION

ORDER

The United States moves without opposition for a 32-
day extension of time, until October 9, 2012, to file its
response brief.

Upon consideration thereof,

IT Is ORDERED THAT:

ROBERT CADRECHA V. US

The motion is granted

SEP 1 0 2012

Date

cc: Carol Barthe1, Esq.
William Ka1ish, Esq.

s21

FoR THE CoURT

/s/ J an Horbaly
J an Horbaly

Clerk

|LED
0 APPEALS FOR
u's`rlc+%u¢=fzn€\i:mccacun

SEP 1 U 2012
JAN HOHBAlY
CLEBK